Citation Nr: 1403260	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-23 217	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a left leg amputation resulting from treatment at the VA Medical Center in Dallas, Texas.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of a stroke secondary to a left leg amputation resulting from treatment at the VA Medical Center in Dallas, Texas.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to February 1966, with time lost from August 10, 1962 to September 4, 1962 and from September 14, 1962 to January 6, 1963.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing in April 2012.  


FINDING OF FACT

In December 2013, the Board was notified that the Veteran had died on November [redacted], 2013.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.  



(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
THOMAS H. O'SHAY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


